EXHIBIT 10.2

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (“First Amendment”) dated as of
December 20, 2008 is made and entered into by and between Mercury Computer
Systems, Inc., a Massachusetts corporation (the “Company”), and Mark Aslett (the
“Executive”).

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of November 19, 2007 (the “Employment Agreement”); and

WHEREAS, the parties hereto desire to amend the Employment Agreement to comply
with the requirement of Section 409A of the Internal Revenue Code of 1986, as
amended; and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:

1. Section 5(b)(i) of the Employment Agreement is amended by deleting the second
sentence thereof and substituting therefor the following:

“The Severance Amount shall be paid out on a salary continuation basis in equal
installments over a 12-month period beginning with the first payroll date that
occurs 30 days after the Date of Termination.”

2. All other provisions of the Employment Agreement shall remain in full force
and effect according to their respective terms, and nothing contained herein
shall be deemed a waiver of any right or abrogation of any obligation otherwise
existing under the Employment Agreement except to the extent specifically
provided for herein.

3. The validity, interpretation, construction and performance of this First
Amendment shall be governed by the laws of the Commonwealth of Massachusetts.

4. This First Amendment may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

IN WITNESS WHEREOF, the undersigned officer, on behalf of Mercury Computer
Systems, Inc., and the Executive have hereunto set their hands as an agreement
under seal, all as of the date first above written.

 

MERCURY COMPUTER SYSTEMS, INC.

By:

 

/s/    ROBERT E. HULT        

 

Robert E. Hult

SENIOR VICE PRESIDENT AND

CHIEF FINANCIAL OFFICER

[PRINCIPAL FINANCIAL OFFICER]

EXECUTIVE  

/s/    MARK ASLETT        

  Mark Aslett  

PRESIDENT AND CHIEF EXECUTIVE OFFICER

[PRINCIPAL EXECUTIVE OFFICER]